UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 02-40685




 AUGUSTINA REYNA GONZALEZ; ESTEVAN PENA, Individually and as next
friend of Ashley Salazar, Individually and as next friend of Zena
   Salazar, Individually and as next friend of Gabriela Salazar;
      NANCY PENA, Individually and as next friend of Kirstopher
  Salazar; DANIEL DE LA ROSA; MANUEL GARCIA; ANDREW BOTELLO; LEO
    BOTELLO; RITA BOTELLO; STEVEN BOTELLO; CHRISTOHPER CARRILLO;
     JULIAN CARILLO; NANCY   CARRILLO; ELSA CERVANTES; FRANCISCO
  CHAPA; KENDRA CISNEROS; KEVIN CISNEROS; GABRIEL CORTEZ; OFELIA
   CORTEZ; ODELIA CRUZ; FLORENCE DELEON; RUBEN DELEON; ROSALINDA
      DUNNE-REYNA; MATILDA DURAN; AMBER EASTMAN; ASHLEY EASTMAN;
       CHRISTINA EASTMAN; AMBER ESCARENO; ERIKA ESCARENO; ROSIE
ESCARENO; ANGELICA FAJARDO; DANIEL FARAGOSA; JOHN FARAGOSA; SUSIE
  FARAGOSA; EVANGELIA FORD; CANDY GARCIA; ENEDEO GARCIA; FIDELITY
    GARCIA; JESSICA GARCIA; JESUSA GARCIA; ZULEMA GARCIA; ANGELA
 GARZA; ANNETTE GARZA; JANIE GARZA; ROBERT GARZA; EMEDE GONZALEZ;
      ERMELINDA GONZALEZ; JESUS GONZALEZ; JULIA GONZALEZ; RUBEN
 GONZALEZ; JOHN GREATHOUSE; SUZANNE GREATHOUSE; YOLANDA GUAJARDO;
  DALMIRA CALDERON; BRYANNA GUTIERREZ; CRYSTAL GUTIERREZ; DANIEL
  GUTIERREZ; OTILIA GUTIERREZ; SALLY GUTIERREZ; SARAH GUTIERREZ;
     GRACIE    HERNANDEZ; PETER HERNANDEZ; DANIEL IBANEZ; KRISTY
 IBANEZ; MICHELLE IBANEZ; CHARLES JINKS; GENOVEVA LANDA; ELIBARDO
     LEAL; MARIA LEAL; NORMA LEAL; EMESTINA LERMA; GLORIA LERMA;
      MICHELLE LERMA; RAPHAELA LERMA; ELVIRA LOPEZ; ISAAC LOPEZ;
  JOSEPHINA LOPEZ; KRYSTAL LOPEZ; MARY JANE LOPEZ; MONICA LOPEZ;
PATSY LOPEZ; REBECCA LOPEZ; REBECCA LOPEZ; SONNY LOPEZ; STEPHANIE
    LOPEZ; DECIDERIA MARQUEZ; CODY MARTINEZ; DONACIANO MARTINEZ;
       ESPARANZA MARTINEZ; JOSE MARTINEZ; LUPITA MARTINEZ; PETE
  MARTINEZ; ROSA MARTINEZ; MELISSA MARTINEZ-IBANEZ; ALAURA ORTIZ;
  ANTHONY ORTEZ; CASSANDRA ORTIZ; CHRISTINA ORTIZ; DOMINGO ORTIZ;
  JOEL ORTIZ; JULIAN ORTIZ; LORA ORTIZ; MARGARITA ORTIZ; OCTAVIO
   ORTIZ; VIVIAN ORTIZ; CONRAD PEREZ; CRYSTAL PEREZ; OLGA PEREZ;
STEPHANIE PEREZ; MARVIN PRATHER; HUGO ROMERO; CRAIG ROSAS; MARTHA
     RUIZ; LYDIA SALAZAR; BEATRICE SANCHEZ; HOPE SANCHEZ; RONALD
    SANCHEZ; STEVEN AUSTIN SANCHEZ; SIERRA SOLIZ; ILIANA SUAREZ;
  TAMARA SUAREZ; JOEY VALDEZ; VELMA VALDEZ; CARMEN VARGAS; DIANA
   VARGAS; GLORIA VARGAS; GREGORIO VARGAS; JOSE VARGAS; MICHELLE
  VARGAS; ELOISE VELA; ERNESTINA VELA; DIANE WITHERSPOON; QUIRINO
YZAGUIRRE; ELIBARDO LEAL;
                                       ET AL,

                                                   Plaintiffs - Appellees

                                     v.

                      CITGO PETROLEUM CORPORATION;
               CITGO REFINING AND CHEMICALS COMPANY L P,

                                                 Defendants - Appellants.



            Appeal from the United States District Court
        For the Southern District of Texas, Corpus Christi
                             C-02-CV-169
                           August 22, 2002




Before DAVIS, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

           After reviewing the briefs and hearing oral argument, the

court concludes that there is no appellate jurisdiction over the

district court’s decision to remand the original plaintiffs’ claims

to state court.

           Citgo correctly points out that if the district court had

remanded the original plaintiffs’ claims based on 28 U.S.C. §

1367(c), the order would be reviewable because it was not based on

a ground that precludes appellate review. See 28 U.S.C. § 1447(d).

We cannot so construe the order, however. The district court never


  *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                      2
refers to § 1367 expressly or impliedly in the trial court record,

and Citgo’s only briefing on the provision disclaimed reliance on

§ 1367(c).

          Moreover, it is not appropriate for us to raise § 1367(c)

sua sponte as a “jurisdictional” matter, since in this case, our

purpose would be solely to analyze the propriety of the district

court’s exercise of a discretionary power to remand conferred by

that provision.   That the power was discretionary sets it apart

from other jurisdictional determinations.   We cannot and need not

review the court’s exercise of discretion on a matter where the

court didn’t intend to be invoking the discretionary power.

          The court’s express reason for remanding the original

plaintiffs’ claims was that their removal occurred more than one

year after the filing of the complaint.   See 28 U.S.C. § 1446(b).

Since this reason is “procedural” within the scope of 28 U.S.C.

§ 1447(d), appellate review is barred.    The court may or may not

have erred in separating the 12 intervenors’ claims from those of

the original 5000 plaintiffs, but this question is so functionally

intertwined with the remand order that to review it separately

would conflict with the express statutory prohibition on non-

reviewability.

          APPEAL DISMISSED.




                                3